PER CURIAM.
This is the second appearance of this case in this court.1
Following the rendition of the mandate in the prior proceeding and the authorization of the chancellor to require the response to certain interrogatories, upon appropriate motion he granted a judgment on the pleadings, dismissing the appellee, Billye T. Chandler, as a party-defendant.
No charges of fraud having been alleged against the appellee, Billye T. Chandler, and it appearing that she had elected to take against the will, no error has been demonstrated in the chancellor’s ruling here under review, and same is hereby affirmed.
Affirmed.

. Boye v. Cash, Fla.App.1964, 160 So.2d 534.